Name: COMMISSION REGULATION (EEC) No 2428/93 of 1 September 1993 fixing depreciation percentages to be applied when agricultural products are bought in, for the 1994 financial year
 Type: Regulation
 Subject Matter: NA;  marketing;  trade policy;  economic analysis
 Date Published: nan

 No L 223/6 Official Journal of the European Communities 2. 9 . 93 COMMISSION REGULATION (EEC) No 2428/93 of 1 September 1993 fixing depreciation percentages to be applied when agricultural products are bought in, for the 1994 financial year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS REGULATION : Article 1 In respect of the products listed in the Annex, which , having been bought in by public intervention have entered store or been taken over by the intervention agen ­ cies between 1 October 1993 and 30 September 1994, the authorities shall depreciate their value to account for the difference between the buying in prices and the foresee ­ able selling prices of the relevant products . Article 2 To establish the amount of the depreciation, the interven ­ tion agencies shall apply to the values of the products bought every month in the coefficients set out in the Annex. The expenditure amounts determined in this way shall be notified to the Commission under the declarations established pursuant to Commission Regulation (EEC) No 2776/88 ('). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 October 1993 . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down the general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ('), as last amended by Regulation (EEC) No 1571 /93 (2) and in particular Article 8 thereof, Whereas, under Article 8 of Regulation (EEC) No 1883/78 , systematic depreciation of public interven ­ tion agricultural products must take place when they are bought in, and whereas accordingly the Commission determines the depreciation percentage for each product concerned before the beginning of each year and whereas such percentage shall not exceed the difference between the buying-in price and the foreseeable disposal price for each of these products ; Whereas, under Article 8 (3) of Regulation (EEC) No 1883/78, the Commission may, at its discretion, restrict depreciation at the time of buying into a propor ­ tion of this depreciation percentage, but such proportion may not be less than 70 % ; whereas, coeffi ­ cients to be applied also for the 1994 financial year by the intervention agencies to the monthly buying-in values of products should be fixed, to enable the agencies to establish the depreciation amounts ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 216, 5. 8 . 1978 , p. 1 . (2) OJ No L 154, 25. 6 . 1993, p. 46. 3 OJ No L 249, 8 . 9 . 1988, p. 9 . 2. 9. 93 Official Journal of the European Communities No L 223/7 ANNEX 'k' depreciation coefficients [Article 8 (3) of Regulation (EEC) No 1883/78] to be applied to the monthly buying-in values Products 'k' Breadmaking common wheat 0,25 Non-breadmaking common wheat 0,35 Barley 0,35 Rye 0,35 Durum wheat 0,25 Maize 0,35 Sorghum 0,35 Tritical 0,35 Paddy rice 0,50 Olive oil 0,40 Sugar 0,50 Butter 0,55 Skimmed-milk powder 0,50 Beef 0,60 Alcohol as referred to in Article 40 ( 1 ) of Council Regulation (EEC) No 822/87 (') 0,75 Tobacco 0,65 Cheese : Parmigiano Reggiano 0 Grana Padano &lt; 60 days 0 Grana Padano &gt; six months 0 (') OJ No L 84, 27. 3. 1987, p. 1 .